DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Species I, FIGs. 1a-4d, and 7, and claims 1-14, and 16-20, in the reply filed on 01/14/2021 is acknowledged. Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/16/2018, 06/25/2020, and 20/04/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “hollow cylindrical coil” as recited in claim 2 and similar limitations in claims 3 and 16, the “plurality of pairs of coils including the first coil and the second coil, each coil having an inner end and an outer end, the inner ends of each pair being connected together, the coils being arranged to form a torus” as claimed in claim 5, “conductive pin extending through the active wedge, the inner end of the coil on one flat face of the active wedge being connected and secured to one end of the pin, the inner end of the coil on the other flat face of the active wedge being connected and secured to the other end of the  must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 2-14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it’s not clear if “hollow cylindrical coil” refers to the conductor made to form the coil is hollow (like a pipe) or that if the “hollow cylindrical coil” means the coil has a hollow helix shape, or something else. Similar clarification should be made in claims 3 and 16.
Regarding claim 7, applicant should clarify which coil is referred by “the coil” in lines 2 and 3. For example, claim 6 recites “each of the passive wedges being between a coil of one pair of coils and a coil of another pair of coils” and it is not clear which of these two coils are being referred by “the coil” as claimed in claim 7, or if “the coil” in claim 7 refers to other “coil” in claims 1-6.
Regarding claims 13 and 19, it’s not clear what’s intended by “face-wound” in line 5. The examiner does not know if “face-wound” has special meaning or how to interpret it. While the specification of the present invention discloses “face-wound rectangular wire (i.e., wound in the manner of a roll of tape)” the specification does not state that “face-wound” has to be interpreted as rectangular wire wound in a manner of a roll of tape. For example, “face-wound” does not necessarily mean the conductor has rectangular in cross-section or in any dimension. 
Regarding claim 14, the examiner does not know interpret “the respective winding orientations of the coils alternate around at least a portion of the torus.” For example, it’s not clear if the winding direction of the adjacent coils are opposite. Applicant should clarify accordingly.
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,600,548. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 of U.S. Patent No. 10,600,548 contains all the limitations of claims 1-20 of the present application.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim 1, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Downing et al. (U.S. PG. Pub. No. 2013/0257574 A1).
With respect to claim 1, Downing et al., hereinafter referred to as “Downing,” teaches a magnetic element 100 (FIGs. 1-7), comprising: 
a first electrically conductive coil 301 (e.g. FIG. 3), having a first annular surface (left or right surface) and a second annular surface (the other of left or right surface); 
a first electrically insulating spacer 203 (e.g. FIG. 2-7) having a first flat face (left or right face) and a second flat face (the other of left or right face), the first flat face being separated from the first annular surface by a first gap (channel between the flat faces and the coil); 
a fluid inlet (fluid from cavity 304); and 
a fluid outlet (outlet around condensing formation 303), 

With respect to claim 19, best understood in view of 35 USC 112 second paragraph rejection, Downing teaches a liquid-cooled toroidal magnetic element 100 (FIGs. 1-7), comprising: 
a plurality of electrically conductive coils 301 arranged to form a torus; 
a plurality of electrically insulating spacers 203; 
a fluid inlet; and 
a fluid outlet, (fluid from cavity 304) 
each of the spacers being between two adjacent coils of the plurality of coils, 
each of the coils including a face-wound electrical conductor, 
each of the coils having two annular surfaces (left and right surface), 
each annular surface of each of the coils being separated from an adjacent face of an adjacent spacer by a gap (channel between the spacer and the coils), 
wherein a respective fluid path extends from the fluid inlet to the fluid outlet through each of the gaps (paras. [0021]-[0023]). 
With respect to claim 20, Downing teaches the liquid-cooled toroidal magnetic element of claim 19, wherein each of the gaps has a width greater than 0.001 inches and less than 0.02 inches (para. [0022]). Since, the groove 101 has flat surface, and the coil windings have circular cross-section, the width between a point of the outer periphery surface of the circular cross-section winding 301 and a point of the wall of the groove would be between 0.001 inches and 0.02 inches.

10.	Claims 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rao (U.S. PG. Pub. No. 2007/0090916 A1).
With respect to claim 13, Rao teaches a toroidal magnetic element (FIGs. 1-5), comprising:
a plurality of electrically conductive coils 20 arranged to form a torus; and
a plurality of electrically insulating spacers (spacer 12 and epoxy bonding), each of the spacers being between two adjacent coils of the plurality of coils,
each of the plurality of coils including a face-wound electrical conductor and having a first inner end 24 and a first outer end 23 (paras. [0025], [0029], and [0033]).
With respect to claim 14, best understood in view of 35 USC 112 second paragraph rejection, Rao teaches the toroidal magnetic element of claim 13, wherein: 
the respective winding orientations of the coils alternate around at least a portion of the torus; and 
the first inner end of each of the plurality of coils is connected to the first inner end of a respective adjacent coil of the plurality of coils (paras. [0025] and [0033]). The claim does not require the inner ends or the adjacent coils are directly or physically connected. Accordingly, with broadest reasonable claim interpretation, Rao teaches the features of claim 14.

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Downing, as applied to claim 1 above, in view of Yoshimori et al. (U.S. PG. Pub. No. 2015/0228399 A1).
With respect to claim 2, Downing teaches the magnetic element of claim 1, wherein and the first electrically insulating spacer is a first wedge (para. [0022]). Best understood in view of 35 USC 112 second paragraph rejection, Downing does not expressly teach the first coil is a hollow cylindrical coil.
Best understood in view of 35 USC 112 second paragraph rejection, Yoshimori et al., hereinafter referred to as “Yoshimori,” teaches a magnetic element (e.g. FIGs. 1 and or 2), wherein the first coil 2 is a hollow cylindrical coil (para. [0099]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the hollow cylindrical coil as taught by Yoshimori to the magnetic element of Downing to provide the required skin effect.
With respect to claim 3, Downing in view of Yoshimori teaches the magnetic element of claim 2, further comprising a second hollow cylindrical coil 2, the second coil having a first annular surface (left or right surface) forming a second gap (space between the left or right surface and wedge 11) with the second flat face of the first wedge (Yoshimori, para. [0051]). 


s 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Downing in view of Yoshimori, as applied to claim 3 above, and further in view of Rao (U.S. PG. Pub. No. 2007/0090916 A1).
With respect to claim 4, Downing in view of Yoshimori teaches the magnetic element of claim 3. Downing in view of Yoshimori does not expressly teach the first coil has an outer end and an inner end, and the second coil has an outer end and an inner end connected to the inner end of the first coil, and wherein a contribution to a magnetic field at the center of the first coil, from a current flowing through both coils in series, is in the same direction as a contribution to the magnetic field from the current flowing through the second coil. 
Rao teaches a magnetic element (e.g. FIG. 1), wherein the first coil 20 has an outer end 23 and an inner end 24, and the second coil 20 has an outer end 23 and an inner end 24 connected to the inner end of the first coil, and wherein a contribution to a magnetic field at the center of the first coil, from a current flowing through both coils in series, is in the same direction as a contribution to the magnetic field from the current flowing through the second coil (paras. [0025] and [0033]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the first and second coil connections as taught by Rao to the magnetic element of Downing in view of Yoshimori to provide the required inductance.
With respect to claim 5, Downing in view of Yoshimori and Rao teaches the magnetic element of claim 4, comprising a plurality of pairs of coils including the first coil and the second coil, each coil having an inner end and an outer end, the inner ends of each pair being connected together, the coils being arranged to form a torus (Downing, para. [0021], Rao, para. [0033]). 
With respect to claim 6, Downing teaches the magnetic element of claim 5, comprising: 
a plurality of active wedges 203 including the first wedge; and 

each of the active wedges having two flat faces and being between the two coils of a respective pair of coils, one coil of the pair of coils being on one of the flat faces, and the other coil of the pair of coils being on the other flat face, and 
each of the passive wedges being between a coil of one pair of coils and a coil of another pair of coils (paras. [0020], [0022] and [0023]). 

15.	Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Downing in view of Yoshimori and Rao as, applied to claim 6 above, and further in view of Shepard et al. (U.S. PG. Pub. No. 2013/0278369 A1).
With respect to claim 7, Downing in view of Yoshimori and Rao teaches the magnetic element of claim 6. Downing in view of Yoshimori and Rao does not expressly teach each active wedge includes a conductive pin extending through the active wedge, the inner end of the coil on one flat face of the active wedge being connected and secured to one end of the pin, the inner end of the coil on the other flat face of the active wedge being connected and secured to the other end of the pin. 
Shepard et al., hereinafter referred to as “Shepard,” teaches a magnetic element 10 (e.g. FIGs. 2 and 3), wherein each active wedge 14 includes a conductive pin 18 extending through the active wedge, the inner end of the coil 16 on one flat face of the active wedge being connected and secured to one end of the pin, the inner end of the coil on the other flat face of the active wedge being connected and secured to the other end of the pin (para. [0014]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the conductive pin as taught by Shepard to the magnetic element of Downing in view of Yoshimori and Rao to improve connectivity to other electronic components.
With respect to claim 8, Downing teaches the magnetic element of claim 7, wherein a ducted wedge of the plurality of active wedges and the plurality of passive wedges has a fluid passage extending from outside the torus to an inner volume of the torus (paras. [0022] and [0023]). 
With respect to claim 9, Downing in view of Yoshimori, Rao and Shepard teaches the magnetic element of claim 7, further comprising a plurality of core segments, in an inner volume of the torus (Rao, para. [0025]). 
With respect to claim 10, Downing in view of Yoshimori, Rao and Shepard teaches the magnetic element of claim 9, wherein a core segment, of the plurality of core segments, is ferromagnetic (Rao, paras. [0025] and [0034]; Shepard, para. [0014]). 
With respect to claim 11, Downing teaches the magnetic element of claim 10, wherein the fluid path further extends through a third gap, the third gap being a radial gap between the core segment and the first coil and/or the first wedge (paras. [0021]-[0023]). 
With respect to claim 12, Downing in view of Yoshimori, Rao and Shepard teaches the magnetic element of claim 9, wherein each of the core segments has a hole extending toroidally through the core segment, and wherein the fluid path further extends through one of the holes and through a toroidal gap between two adjacent core segments of the plurality of core segments (Downing, paras. [0021]-[0023], Rao, para. [0025]). 

16.	Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rao, as applied to claim 14 above, and further in view of Yoshimori.
With respect to claim 16, Rao teaches the toroidal magnetic element of claim 14. Rao does not expressly teach each of the coils is a hollow cylinder having two parallel annular surfaces. 
.

17.	Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Yoshimori, as applied to claim 16 above, and further in view of Downing.
With respect to claim 17, Rao in view of Yoshimori teaches the toroidal magnetic element of claim 16. Rao in view of Yoshimori does not expressly teach each of the spacers is a wedge having two flat faces even though it would have been reasonable to interpret that the spacer 11 of Yoshimori meets the claimed limitations.
Nonetheless, Downing teaches a toroidal magnetic element (e.g. FIG. 6), wherein each of the spacers 203 is a wedge having two flat faces (front and back faces) (para. [0022]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the flat faces  as taught by Downing to the toroidal magnetic of Rao in view of Yoshimori to provide the required even spacing between the coils.
With respect to claim 18, Rao in view of Yoshimori and Downing teaches the toroidal magnetic element of claim 17, wherein each annular surface of each of the coils is separated from an adjacent face of an adjacent wedge by a gap (channel between the flat faces and the coil). 

Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837